DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued double patenting rejection is hereby withdrawn in view of Applicant’s arguments.  

 	The Applicant’s arguments with respect to claims #1-20 in the reply filed on April 1, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1-20 are allowed.

 	 The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “routing a first word line in a first layer on a first level . . . assigning a second color scheme to the second word line and to the fourth word line” (claim 1); “separating the first word line from the first portion of the second word line, and separating the first portion and second portion of the second word line to different memory levels to 

 	As to claim 1, Chang et al. (U.S. Patent Publication No. 2015/0318241 A1), hereafter “Chang”, teaches in FIG. 5A/5B routing a first word line RWL1 in a first layer on a first level, routing a second word line WWL in the first layer, routing a third word line RWL2 in the first layer, the second word line being between the first word line and the third word line; and routing a fourth word line WWL in the first layer, the third word line being between the second word line and the fourth word line.  However, Chang is silent as to the use of first and second color schemes and no other prior art references were found.

 	As to claim 8, the Examiner was unable to find the limitations in the prior art.  Also refer to the reasons for allowance cited in parent application No. 14/528,337.  

 	As to claim 14, Chang teaches routing a first word line RWL1 in a first layer and routing a first portion of a second word line WWL in the first layer.  Chang however does not teach routing a second portion of the second word line in a second layer nor the limitations of the second portion of the second word line and no other prior art was found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829